Citation Nr: 1226564	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  10-41 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1955 to June 1958.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  


FINDING OF FACT

Resolving all doubt in the Veteran's favor, bilateral hearing loss is related to the Veteran's period of active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A.  §§ 1101, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§  3.303, 3.385 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  Legal Criteria

The Veteran claims entitlement to service connection for bilateral hearing loss, due to in-service noise exposure, and, alternatively, an in-service head injury.

Generally, service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999). 

Impaired hearing will be considered to be a disability by VA standards when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

However, this does not preclude a Veteran from obtaining service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service if medical evidence shows that the current disability is causally related to service.      

III.  Factual Background and Analysis

The Veteran's DD Form 214 lists his last duty assignment and major command as "ADC," or aide de camp, which is a military or naval officer who helps an officer of higher rank.  Service personnel records show that the Veteran worked as a motor transportation helper, a construction helper and a firefighting helper.  In addition to the above duties, in a September 2008 statement, the Veteran reported temporary assignments working with the air police, which involved guarding planes in an area close to a runway, and setting traps for small wild animals along the sides of the runways under another temporary assignment.  

On his entrance examination, the Veteran noted a history of general problems with his ears and that he had a history of "running ears."  Whispered Voice test results show the Veteran scored a 15/15 in each ear.  An audiometer test was not performed.
 
Service treatment records (STRs) document that, while in service, the Veteran was treated for pain due to a blow the head in July 1956 and left ear pain in September 1957.  

At his separation examination, the Veteran did not indicate current ear problems.  He was administered an audiometer test, with the following results (converted to ISO (ANSI) units):

HERTZ
250
500
1000
2000
3000
4000
RIGHT
30
30
25
20
20
15
LEFT
20
20
15
10
15
10

The post-service medical records first documents hearing loss by VA standards in accordance with 38 C.F.R. § 3.385 in an August 2004 private audiological examination record. 

In August 2010, the Veteran underwent a VA examination.  The VA examiner found that the Veteran's bilateral hearing loss was not related to his in-service noise exposure.  The examiner recounted the Veteran's hearing test scores at entrance and separation, noting that the Veteran was discharged with normal hearing.  (It is unknown whether the examiner accounted for the fact that the audiometer test results are quantified in ASA units on the Veteran's STRs as opposed to ISO units.)  

In support of his claim, the Veteran submitted June 2008, September 2008 and September 2010 private treatment notes from his physicians expressing their belief that his hearing loss may be due to his in-service noise exposure.  
As the Board concedes that the Veteran had in-service noise exposure, the above evidence demonstrates that the Veteran satisfies the first two elements required for service connection-a current disability and an in-service injury (noise exposure).  Service treatment records also document a head injury.

As to whether the Veteran's current bilateral hearing loss and his in-service noise exposure and/or head injury are related, the Board found the August 2010 VA examination report to be insufficiently probative on the matter.  The VA examiner did not address specifically why the Veteran's hearing loss was not due to his in-service noise exposure, or whether his hearing loss could be due to an in-service head injury.  Instead, he stated only that the Veteran's separation hearing examination showed normal hearing bilaterally without explaining why that established no nexus to service.  

Like the August 2010 VA opinion, the Board also found the private physicians' statements insufficiently detailed as they did not explain why they believe the Veteran's hearing loss is due to his in-service noise exposure.  

The Board obtained a Veterans Health Administration medical expert opinion (VHA opinion) in June 2012 to address the deficiencies of, and conflict in, the evidence of record.  The VHA examiner reviewed the Veteran's claims file and summarized the information deemed relevant.  The VHA examiner opined that:  "Given that no objective hearing test was performed at induction and the evidence of exposure to noise while in service, it is at least as likely as not that the initial insult to his hearing mechanism occurred while in service."   

Resolving all reasonable doubt in favor of the Veteran, the Board finds the June 2012 opinion sufficient to establish a nexus between the Veteran's in-service noise exposure and current bilateral hearing loss, such that service connection is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


